Memorandum Opinion and Order

Boe, Judge:
On the 21st day of March 1983, this court issued an Order to Show Cause directing the defendants to show cause why an order should not be entered providing for an expedited schedule in the determination of the above-entitled action relating to the negative preliminary determination made by the International Trade Administration (ITA) relating to plaintiffs claim as to Canadian stumpage subsidies, more specifically known and referred to as Certain Forest Products from Canada.
A hearing on said Order to Show Cause was held before this court at One Federal Plaza, New York, New York on March 30, 1983.
That at said hearing the court first heard the motion of the Canadian Softwood Lumber Committee to intervene in the above-entitled action. After hearing the arguments of counsel with respect thereto, the court ordered in open court that the motion of the Canadian Softwood Lumber Committee be granted and that the said Canadian Softwood Lumber Committee henceforth be made a party to the above-entitled action and designated as defendant-interve-nor.
After hearing the arguments of respective counsel with respect to plaintiff s motion for the establishment of an expedited hearing schedule in the above-entitled proceeding, and the court being satisfied that in the interest of justice that an expedited schedule can be established so as to provide the plaintiff with an expeditious judicial determination of the matters herein presented to this court in a manner as contemplated by statute, and to provide the defendants and the defendant-intervenor the proper time and opportunity to present their respective objections and defenses to plaintiffs claim, now therefore, it is hereby
Ordered and Adjudged:
(1) That the following schedule be and is hereby established for the presentation and submission of all matters and proceedings presented to this court in connection with the above-entitled action by the parties hereto.
(2) That any motion for a review of an administrative determination upon an agency record shall be presented in accordance with Rule 56.1 of the Rules of this Court. Strict conformity shall be made to the requirements set forth with particularity in 56.1(c).
(3) “Filing” as referred to in this schedule and as used in any rule of court under which this proceeding is conducted shall mean hand delivery to counsel for the respective parties and overnight delivery to the court via Federal Express or such similar courier service.
Expedited Schedule

April 4, 1983

Defendants and defendant-intervenor file their contemplated motions to dismiss and the briefs in support thereof.

*137
April 8, 1983

Defendants and defendant-intervenor file their respective answers to plaintiffs complaint.
Plaintiff files its response to defendants’ and/or defendant-inter-venor’s motion to dismiss and brief in support thereof.

April 11, 1983

Plaintiff submits to defendants the documents from the agency record it wishes to be filed with the court.
Plaintiff files its motion for judicial review of an administrative determination pursuant to Rule of Court 56.1 together with required memoranda brief.

April 12, 1983

Defendant-intervenor files the list of documents it desires to be included with the record filed with this court.

April 15, 1983

Tentative oral argument on motion to dismiss, if desired by the court.

April 20, 1983

Certified list of documents in the agency record filed with the court by the IT A.

April 25, 1983

Defendants and defendant-intervenor file respective responses to plaintiffs motion for judicial review pursuant to the provisions of Rule of Court 56.1.

April 28, 1983

Tentative oral argument on plaintiffs motion to review the determination on the agency record, if desired by the court.
«***«*•